419 A.2d 365 (1980)
Jerome G. DAVIAU
v.
William S. POZZY and Down-East Associates.
Supreme Judicial Court of Maine.
Submitted September 8, 1980.
Decided September 11, 1980.
Jerome G. Daviau, Waterville, pro se.
Nale & Nale by Thomas J. Nale, Waterville, for appellees.
Before McKUSICK, C. J., and WERNICK, GODFREY, NICHOLS, GLASSMAN and ROBERTS, JJ.
MEMORANDUM OF DECISION.
Plaintiff, Jerome G. Daviau, an attorney, appeals from a ruling of the Superior Court, Kennebec County, purporting to grant his counsel's motion to withdraw. The purported order merely recites: "Motion allowed upon grounds set forth in Maine Bar Rule 3.5(c)(4)(5)(8) [(3.5(c)(4), (5), (8))], counsel for plaintiff to notify plaintiff forthwith of this order." The entry on the docket reads: "Motion to withdraw as counsel granted."
Assuming there was an effective order, we are unable to review it since we do not have before us a record sufficient to permit *366 us to know the factual basis for the ruling of the Superior Court. "Appellant has the affirmative duty of supplying this Court with an adequate record upon which consideration can be given to the arguments advanced in support of the appeal." Summit Realty, Inc. v. Gipe, Me., 315 A.2d 428, 429 (1974).
The entry is:
Appeal dismissed.
All concurring.